Title: General Orders, 18 November 1777
From: Washington, George
To: 

 

Head Quarters, White Marsh [Pa.] Novr 18th 1777.
Parole Westminster.C. Signs Winchester. Woodbridge.


The Government of the State of Pennsylvania, having appointed Commissioners in each county thereof, to collect blankets and cloathing for the army—All officers sent round in the state for that purpose are, by their commanding officers, to be called in as soon as possible, with what cloathing they have.
Richard Claiborne Esqr: is appointed Brigade Major to General Weedon’s brigade, and is to be obeyed as such.
After Orders. The whole army is immediately to draw provisions, for to morrow and next day, and cook the provisions of one of those days, and get ready to march at the shortest notice.
